Case: 13-10541      Document: 00513161625         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                      No. 13-10541                                 FILED
                                                                             August 19, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

                                                 Plaintiff-Appellee

v.

FRANCISCO DE LA CRUZ, JR., also known as Frank Delacruz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:12-CR-111-1


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The defendant has been sentenced to the mandatory minimum sentence
pursuant to the Armed Career Criminal Act because of three prior convictions
for violent felonies. Because the Supreme Court has held that the residual
clause of the statute is unconstitutional in Johnson v. United States #13-7120,
576 U.S. _____ (2015), defendant’s sentence must be vacated and a new
sentence imposed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Case: 13-10541   Document: 00513161625   Page: 2   Date Filed: 08/19/2015


                          No. 13-10541



 SENTENCE VACATED; CASE REMANDED.




                                2